tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date taxpayer_identification_number person to contact employee identification_number employee telephone number certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated september 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective september 20xx the revocation of your exempt status was made for the following reason s the nonmember income exceeded of your total gross_receipts for the years under examination further you operated a years that was advertised to the public and accounted for a substantial part of your income you failed the facts_and_circumstances_test a substantial percentage of your income was generated from business done with nonmembers the use of your facilities by nonmembers was not infrequent your substantial_business_activities reflected that you were engaged in a business and were not operated exclusively for pleasure recreation and other non-profitable purposes and did not qualify for exempt status under sec_501 business over at least also you received nontraditional income from and parking spaces to members and nonmembers the operation of a parking lot and office leases does not further pleasure recreation and other nonprofitable purposes as described in sec_501 leasing offices and parking spaces are prohibited nontraditional business activities because the services to members are neither related nor in furtherance of your exempt_purpose exemption is denied unless the nontraditional activity is incidental trivial or nonrecurrent furthermore the activity was not insubstantial trivial or insubstantial trivial or nonrecurrent because leasing offices and parking spaces were regularly carried on activities with increasing gross_receipts your financial records show at least an annual increase in the monthly rates the percentage of income you received from nontraditional activities in 20xx and 20xxis and respectively even if your income from leasing of offices and parking spaces is removed from the calculation of nonmember income for the years under examination your percentage of gross_receipts from nonmembership sources still exceeds the and limitations you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending august 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address united_states tax_court second street nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely paul a marmolejo acting director eo examinations enclosures publication department of the treasury internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations north los angeles street los angeles ca date date taxpayer_identification_number form tax_year s ended 20xx 20xx person to contact id number contact numbers manager’s name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter enclosed is a copy of our report of examination explaining why revocation of your organization's tax-exempt status is necessary what you need to do if you agree if you agree with our findings please sign the enclosed form 6018-a consent to proposed action and return it to the contact at the address listed above we'll send you a final letter revoking your exempt status if we don’t hear from you if we don’t hear from you within calendar days from the date of this letter we'll process your case based on the recommendations shown in the report of examination and this letter will become final effects of revocation in the event of revocation you'll be required to file federal_income_tax returns for the tax_year s shown above file these returns with the contact at the address listed above within calendar letter 3610-r catalog number 59432g days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns what you need to do if you disagree with our findings if you disagree with our position you may request a meeting or telephone conference with the supervisor of the contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter if you and appeals don’t agree on some or all of the issues after your appeals_conference or if you don’t request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements you may also request that we refer this matter for technical_advice as explained in publication please contact the person identified in the heading of this letter if you’re considering requesting technical_advice if we send a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office then no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate service tas tas is your voice at the irs this service helps taxpayers whose problems with the irs are causing financial difficulties who have tried but haven’t been able to resolve their problems with the irs and those who believe an irs system or procedure is not working as it should if you believe you are eligible for tas assistance you can call the toll-free number or tty tdd for more information go to www irs gov advocate if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter 3610-r catalog number 59432g thank you for your cooperation enclosures report of examination form 6018-a publication publication sincerely margaret von lienen director eo examinations letter 3610-r catalog number 59432g schedule number or exhibit - form 886-a rev date explanations of items year period ended 20xx 20xx tax identification_number name of taxpayer issue whether the tax-exempt status of a social_club that has significant revenue from non-members should be revoked facts the club was recognized as exempt from federal_income_tax on september 19xx the form_990 return of organization exempt from income_tax fiscal_year ending august 20xx was filed with the service on january 20xx and showed the organization operates a the form_990 return of organization exempt from income_tax fiscal_year ending august 20xx was filed with the service on january 20xx and showed the organization operates a social_club the club’s facilities consist of a audit of the club’s operations showed the club is used for meals meetings and special events in the city of county an operations the club has the following regular operating hours the club also opens before and after hours and on weekends for scheduled member and non- member events and activities the club has wi-fi internet a business center billiards room and after hours bar available for use the club’s for member only access on the back door that is accessible from its parking lot the club has two main front doors that are kept open during the day and do not limit access has a offices to the club leases month leases the club leases nonmember indefinitely through month to month leases all day parking around the area is limited and difficult to obtain the parking space leases to members and nonmembers are non-traditional income nonmember indefinitely through month to parking spaces to members and members and the club has a website at ceremonies special events parties business functions meetings and that shows that the club is available for the club also publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page schedule number or exhibit ‘ form 886-a rev date name of taxpayer year period ended 20kx 20xx tax identification_number explanations of items has a website at the club revised its that exclusively promotes its website in 20xx to include a link to its asa website venue additionally the club advertised and or was featured as a such as and at events such as vendors that it advertised its receive commission on event sales venue with venue on other websites in magazines such as during the examination the club provided a list of the general manager and sales director the club’s or daily basis the club allowed nonmembers to rent rooms with more than attendance and less than members for hourly and daily events also has rooms available for use by members and nonmembers on an hourly persons in the club had approximately the club had approximately - 20xx the club was used a total of of the club was service that the club’s nonmember use was the same in 20xx it was agreed the nonmember use in 20xx is also approximately hours of member use during the year ending august 20xx hours of nonmember use during the year ending august member and nonmember hours the nonmember use the club treasurer advised the of the total hours used of total hours used nontraditional income and gross_receipts tests attachment a the club provided a schedule of total nonmember events income from september 20xx through july 20xx that showed the event name and income per month based on the schedule of events from 20xx through 20xx and a review of the club’s books_and_records for the period ending august 20xx and august 20xx the nontraditional income and gross_receipts tests were performed see attachment a activities that are not in furtherance of a social club’s exempt_purpose are referred to as nontraditional activities the prohibition against nontraditional business activities applies equally to business with members and nonmembers a social_club is prohibited from conducting more than an insubstantial amount of nontraditional business activities the percentage of income the club received from nontraditional activities in 20xx and 20xx was respectively nontraditional income was not included in the or percent allowances shown in attachment a and even if the club’s income from the leasing of offices and parking spaces is removed from the calculation of nonmember income for the years under examination the club’s percentage of gross_receipts from nonmembership sources still exceed the and limitations the gross_receipts_test shows the percentage of income received from nonmember sources is 20xx in20xx and 20xx and 20xx see attachment a in 20xx additionally the club projected similar substantial sales for in new member initiation fees vary based on the type of membership category and range from dollar_figure to dollar_figure the service did not request initiation fee amounts for years that were not examined form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit - form 886-a explanations of items rev date name of taxpayer tax identification_number year period ended 20xx 20xx board meeting minutes discussions board meeting minutes dated september 20xx showed an events discussion a board member inquired if there was a way to understand profitability in advance of the event a manager stated that there is analysis of every event and closer scrutiny to determine if parties are being charged enough for services board meeting minutes dated monday april 20xx showed the club’s accountants analyzed and discussed the club’s outside events and that the club is out of compliance with it sec_501 non- profit status the accountants recommended the club consider non-member income related to the club sec_501 non-profit status board meeting minutes dated monday june 20xx shows the board added a bonus structure to the general manager’s compensation package the bonus was tied to increased membership numbers and club profitability board meeting minutes dated monday august 20xx stated this is the years the club has lost money board meeting minutes dated september 20xx showed the organization began operating a to help improve sales also this was the best year for designated phone line for the outside events at dollar_figure upcoming fiscal_year and the coming fiscal_year had dollar_figure in event deposits for the out of the last manager's board report dated march 20xx showed outside events in the books with deposits for the year at dollar_figure for the next year and dollar_figure board meeting minutes dated monday june 20xx showed the announcement of the new director of outside sales events who had already booked board meeting minutes dated monday july 20xx treasurer report suggested that prices need to be more competitive with other venues to ensure all outside events are profitable they also stated there was a_ compared to increase in outside events in the first fiscal quarter events last year because of marketing board meeting minutes dated monday august 20xx showed that the organization brought in and outside events the staff and almost spent needs to research the costs of competitors so they should raise pricing on board meeting minutes dated monday november 20xx landscape work to allow the club to have a larger lawn and to book outside er that the club ai law sec_501 exempts from federal_income_tax clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and not part of the net_earnings of which inures to the benefit of any private shareholder page publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w schedule number or exhibit ‘form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx sec_1 c of the regulations provides that in general the exemption extends to social and recreation clubs supported solely by membership fees dues and assessments however a club that engages in a business such as making its social and recreational facilities open to the general_public is not organized and operated exclusively for pleasure recreation and other non- profitable purposes and is not exempt under sec_501 prior to its amendment in sec_501 required that social clubs be operated exclusively for pleasure recreation and other nonprofitable purposes public law amended the exclusive provision to read substantially’ in order to allow an sec_501 organization to receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status the committee reports for public law senate report no 2d session c b further states a within the percent amount not more than percent of the gross_receipts should be derived from the use of a social club’s facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non-members so long as the latter do not represent more than percent of total receipts these percentages supersede those provided in revrul_71_17 1979_1_cb_683 a conclusion that there is a nonexempt purpose will be based on all the facts and circumstances including but not limited to the gross_receipts factor sec_277 provides in the case of a social_club or other membership_organization which is operated primarily to furnish services or goods to members and which is not exempt from taxation deductions for the taxable_year attributable to furnishing services insurance goods or other items of value to members shall be allowed only to the extent of income derived during such year from members or transactions with members including income derived during such year from institutes and trade shows which are primarily for the education of members if for any taxable_year such deductions exceed such income the excess shall be treated as a deduction attributable to furnishing services insurance goods or other items of value to members paid_or_incurred in the succeeding taxable_year the deductions provided by sec_243 and sec_245 relating to dividends received by corporations shall not be allowed to any organization to which this section applies for the taxable_year sec_1_501_c_7_-1 provides that a club which engages in business such as making its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 revrul_66_149 holds a social_club as not exempt as an organization described in sec_501 where it derives a substantial part of its income from non-member sources revrul_68_168 1968_1_cb_269 holds a nonprofit organization that leases building lots to its members on a long term basis is not exempt under sec_501 the revenues are not raised form 886-a catalog number 20810w - page_-4 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit - form 886-a explanations of items rev date name of taxpayer tax identification_number from the members’ use of recreational facilities or in connection with the organization’s recreational activities the lease activities are not incidental to or in furtherance of social_club purposes year period ended 20xx 20xx revrul_69_220 1969_1_cb_154 holds a social_club that receives a substantial portion of its income from the rental of property and uses such income to defray operating_expenses and to improve and expand its facilities is not exempt under sec_501 revproc_71_17 sets forth the guidelines for determining the effects of gross_receipts derived from the general public’s use of a social club’s facilities on exemption under sec_501 revproc_71_17 describes the circumstances under which nonmembers who use a club's facilities will be assumed to be guests of members the host-guest relationship will be presumed as follows provided that payment is received directly from the member or the member's employer e a group of or fewer individuals and at least one of the group is a member e an unlimited number of individuals and at least of the group are members where nonmember income from the usage exceeds the standard as outlined in this revenue_procedure the conclusion reached is that there is a non-exempt purpose and operating in this manner jeopardizes the organization’s exempt status the court_of_appeals has indicated some factors to consider in determining exempt status -the actual percentage of nonmember receipts and or investment_income -frequency of use of the club facilities or services by nonmembers -record of nonmember use over a period of years -purposes for which the club’s facilities were made available to nonmembers -whether the nonmember income generates net profits for the organization 536_f2d_572 issue whether the tax-exempt status of from non-members should be revoked taxpayer’s position a social_club that has significant revenue the club agrees that the organization no longer qualifies for exempt status under sec_501 c and is considering whether they will sign form_6018 government’s position according to sec_1 c of the regulations a club that engages in a business such as making its social and recreational facilities open to the general_public is not organized and form 886-a catalog number 20810w -page_'5 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit gor explanations of items cian name of taxpayer tax identification_number year period ended 20xx 20xx operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 the club receives nontraditional income from leasing offices and parking spaces to members and nonmembers the operation of a parking lot and office leases does not further pleasure recreation and other nonprofitable purposes as described in sec_501 leasing offices and parking spaces are prohibited nontraditional business activity because the services to members are neither related nor in furtherance of the club’s exempt_purpose exemption will be denied unless the nontraditional activity is incidental trivial or nonrecurrent furthermore the activity was not insubstantial trivial or nonrecurrent because leasing offices and parking spaces are regularly carried on activities with increasing gross_receipts the club’s financial records show at least an the club received from nontraditional activities in 20xx and 20xxis even if the club’s income from leasing of offices and parking spaces is removed from the calculation of nonmember income for the years under examination the club’s percentage of gross_receipts from nonmembership sources still exceeds the and limitations see attachment a increase in the monthly rates the percentage of income respectively and income is a primary revenue maker as the examination showed that the club’s such the general manager and director of outside sales and events actively seek outside events to be held at the club and have a commission structure of percent to inspire profit making from outside events board meeting minutes also show that the club’s emphasis on profit making and enhancing the club's beautification to increase event sales the gross_receipts_test showed that the club had substantial income from nonmember events over at least a club did not report any nonmember income or file a form 990t for nonmember income the club’s facilities are made available to the public on a regular and recurring basis and are in competition with for profit venues through regular advertising year period the the board meeting minutes also show that the club was informed by its accountants that it was not in compliance with the nonmember income requirements of it sec_501 status however the club continued to focus on and increase its nonmember income the club added bonus provisions to its managers’ compensation that was tied to sales and profitability the club added a telephone line specifically for event sales and hired a new director of outside sales events who was acknowledged for her sales ability the club monitored the nonmember sales and increased nonmember event rates based on its competition with for profit venues additionally the court_of_appeals in the pittsburgh press club case showed factors to consider for a facts_and_circumstances_test the club fails the facts_and_circumstances_test for the following reasons nonmember use of the club was not infrequent the record over a period of years shows substantial nonmember income the club was made available to nonmembers for special events and meetings as a business and in the same or similar manner as commercial venues that were form 886-a catalog number 20810w -page_-6 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit - form 886-a rev januaty explanations of items name of taxpayer tax identification_number open to the public solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes year period ended 20xx 20xx even when the club did not show a profit on its nonmember activities the addition of the website and designated phone line advertising as a various channels hiring of a director of outside sales and events setting up a commission and bonus structure based on sales with its general manager and director of outside sales and events emphasis on sales and profitability and efforts to understand competition shows the club was attempting to operate to make a profit from its nonmember income and did not have substantially_all of its activities for pleasure recreation and other nonprofitable purposes as required by sec_501 venue to the public through should the club’s tax exempt status be revoked sec_277 applies sec_277 provides that nonexempt membership organizations are not allowed to offset losses from membership activities against income derived from investments or other nonmember sources to produce little or no taxable_income conclusion the sec_501 tax exempt status of the club should be revoked since the nonmember income received by the club exceeded of the club’s total gross_receipts for the years under examination further the club operated a years that was advertised to the public and accounted for a substantial part of its income the club fails the facts_and_circumstances_test a substantial percentage of the club’s income is generated from business done with nonmembers the use of the club facilities by nonmembers is not infrequent the club’s substantial_business_activities reflect that the club is engaged ina business and is not operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 venue business over at least publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w -page_7
